134 Ga. App. 815 (1975)
217 S.E.2d 307
MULLIGAN et al.
v.
SCOTT et al.
50639.
Court of Appeals of Georgia.
Argued May 6, 1975.
Decided May 13, 1975.
Gerstein, Carter & Chesnut, James C. Watkins, for appellants.
Nick G. Lambros, for appellees.
WEBB, Judge.
"Piece-meal review is not favored by the courts. `[I]n the absence of an express determination by the court that there is no just reason for delay and an express direction for entry of judgment, no order or decision which adjudicates with respect to fewer than all the claims or all the parties is final or appealable. Code Ann. § 81A-154 (b) [Cits.] Since there is no appeal from a final, appealable judgment in the record and no certificate for immediate review as provided for by Code Ann. § 6-701 (a, 2) this appeal must be dismissed under authority of the above cases.' Rodriguez v. Newby, 130 Ga. App. 139, 140 (202 SE2d 565)." Foley v. Shanahan, 133 Ga. App. 262 (1) (211 SE2d 367). Accord, Von Waldner v. Baldwin/Cheshire, Inc., 133 Ga. App. 23 (1) (209 SE2d 715) and cases cited; Walker v. Robinson, 232 Ga. 361 (207 SE2d 6) and cases cited.
Appeal dismissed. Bell, C. J., and Marshall, J., concur.